Citation Nr: 0008366	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Determination of an initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Determination of an initial rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Determination of an initial rating for low back strain 
with traumatic arthritis, currently evaluated as 40 percent 
disabling.

5.  Determination of an initial rating for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.

6.  Determination of an initial rating for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967, 
and from May 1980 to March 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the claims on appeal.  After the 
veteran filed a timely notice of disagreement and a statement 
of the case was issued, the veteran filed timely substantive 
appeal on these issues.

At his September 1997 personal hearing before the RO, the 
veteran withdrew his claim of entitlement to a compensable 
evaluation for a scalp scar, residual of a blow to the top of 
the head.  In August 1999, the veteran withdrew his request 
for an additional personal hearing. 

The Board notes that in a rating decision dated in January 
1999, the RO, among other things, denied claims of 
entitlement to service connection for residuals of Rocky 
Mountain Fever, and entitlement to special monthly 
compensation based on loss of use of a creative organ.  In an 
August 1999 Informal Hearing presentation before the Board, a 
representative referred to the issues of entitlement to 
service connection for Rocky Mountain Fever and entitlement 
to special monthly compensation.  The Board notes, however, 
that the claims folder does not contain any notice of 
disagreement or substantive appeal to any of the issues 
decided in the January 1999 rating decision, including 
entitlement to service connection for Rocky Mountain Fever 
and entitlement to special monthly compensation.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).  Accordingly, the 
only issues currently before the Board are the issues listed 
on the front page of this decision. 

The issues of determination of the initial rating for 
hypertension, currently evaluated as 10 percent disabling, is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have hearing loss of either ear as defined by the applicable 
VA regulation.

2.  The veteran's service-connected tinnitus is constant, 
high pitched, and bilateral.

3.  The veteran's service-connected low back disability is 
manifested by degenerative changes in the lumbar spine, with 
flexion of the lumbar spine to 30 degrees, extension to 20 
degrees, lateral bending to 30 degrees bilaterally, and pain 
on motion; there is also degenerative disc disease which is 
symptomatic but not productive of pronounced intervertebral 
disc syndrome.

4.  The veteran's service-connected right knee disability is 
manifested by arthritis, pain in the knee and minimally 
limited range of motion, and by chondromalacia patella with a 
mild varus deformity in the standing position, some 
tenderness along the medial joint line, mild to moderate 
crepitus, and an antalgic gait.  

5.  The veteran's service-connected left knee disability is 
manifested by arthritis, pain in the knee and minimally 
limited range of motion, and chondromalacia patella with a 
mild varus deformity in the standing position, some 
tenderness along the medial joint line, mild to moderate 
crepitus, and an antalgic gait.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Manifestations of the veteran's tinnitus are no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

3.  Manifestations of the veteran's low back strain with 
traumatic arthritis and disc disease are no more than 40 
percent disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, 4.59, 4.71a, Diagnostic Codes 5010-
5003- 5292, 5293, 5295 (1999). 

4.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia patella, right knee, have not been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).

5.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5010-5003-5260, 5261 (1999).

6.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia patella, left knee, have not been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257.

7.  The criteria for a separate 10 percent rating for 
arthritis of the left knee have been met.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5010-5003-5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Service medical records from the veteran's first period of 
service noted no complaints of or treatment for any hearing 
disorder.  An audiological examination conducted upon 
separation did not show the presence of hearing loss as 
defined by 38 C.F.R. § 3.385.  Service medical records from 
the veteran's second tour of duty noted in March 1985 that 
the veteran had "tinnitus from noise exposure a few weeks 
ago" and had had a "recent noise induced injury."  He was 
administered an audiogram on this occasion, as well as on a 
number of routine occasions over the years.  While the 
results from these audiograms showed a decrease in the 
veteran's level of hearing between February 1981 and March 
1985, none of them, including the audiogram taken in March 
1985, showed the presence of hearing loss as defined by 
38 C.F.R. § 3.385.  The results of an audiogram conducted 
during the veteran's separation examination similarly did not 
show the presence of hearing loss for VA purposes.  In 
addition, no abnormality of the ears was noted, and the 
veteran denied a history of hearing loss, although he did 
report a history of ear, nose, or throat trouble.  

The veteran received a VA audiology examination in February 
1997.  Once again, the results failed to show the presence of 
hearing loss under 38 C.F.R. § 3.385, and the examiner stated 
that the veteran had normal hearing bilaterally.  The veteran 
submitted the results of a private audiological examination 
conducted in September 1997.  The diagnosis was bilateral 
high frequency loss.  The audiology results did not show the 
presence of hearing loss as defined by 38 C.F.R. § 3.385.

The Board notes that audiograms have consistently shown high 
auditory thresholds at 6000 Hertz in the left ear since March 
1985, and high thresholds at 6000 Hertz in the right ear, 
since April 1996.  As noted above, however, the law does not 
consider auditory thresholds above 4000 Hertz when deciding 
whether impaired hearing will be considered to be a 
disability.  Therefore the high auditory thresholds at 6000 
Hertz are not relevant to a claim for service connection for 
hearing loss under the laws administered by VA.

Given the lack of current evidence of hearing loss, a 
plausible claim for service connection for bilateral hearing 
loss has not been presented.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  In the absence of competent medical evidence 
of a current disability, hearing loss as defined by 38 C.F.R. 
§ 3.385 (1999), the claim must be denied as not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for the 
claimed disability.  Id.

II.  Evaluation of Service-Connected Disorders

The veteran essentially contends that the assigned ratings 
for tinnitus and chondromalacia patella of both the right and 
the left knees, each currently evaluated as 10 percent 
disabling, and for low back strain with traumatic arthritis, 
currently evaluated as 40 percent disabling, do not 
accurately reflect the severity of his disabilities.

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claims.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

A. Tinnitus

The veteran contends that the severity of his tinnitus 
warrants a 20 percent evaluation. 

The Board notes that by regulatory amendment effective June 
10, 1999 changes were made to the schedular criteria for 
evaluating hearing disorders, as set forth at 64 Fed. Reg. 
25202-25210 (1999), codified at 38 C.F.R. §§ 4.85-4.87 
(1999).  The February 1997 VA examination and the March 1997 
rating decision were based on the regulations extant at the 
time.  Where the law or regulations change while a case is 
pending, however, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the old criteria, a 10 percent rating required that the 
tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).  The change specifically removed the requirement that 
tinnitus be a symptom of head injury, concussion or acoustic 
trauma and that it be persistent and instead provide a 10-
percent evaluation for recurrent tinnitus.  64 Fed. Reg. 
25206, 25210 (May 11, 1999). 

Subsequent to the regulatory changes, the maximum 
contemplated evaluation for tinnitus remains 10 percent.  
Such an evaluation is warranted for recurrent tinnitus, under 
DC 6260 (1999). 

The February 1997 VA examination report noted that the 
veteran had constant, high pitched, bilateral tinnitus.  In 
view of the fact that the veteran is currently receiving the 
maximum contemplated evaluation for tinnitus, under both the 
old and the new regulations, the Board finds that an 
evaluation in excess of 10 percent is not warranted.  

While the RO has not had the opportunity to evaluate the 
veteran's tinnitus under the recently changed regulations, in 
view of the fact that what the veteran seeks, namely, a 
higher evaluation, is not available under either the old or 
the new regulations, the Board finds that no useful purpose 
would be served by remanding this case in order to provide 
the RO with an opportunity to determine whether the old or 
the new regulations are more favorable to the veteran.  In 
Winters v. West, 12 Vet. App. 203 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
while prejudicial error must be considered, the law does not 
require a useless act.  While Winters involved the question 
of remanding a not well-grounded claim, as opposed to the 
present case which is well grounded, the Court in  Winters, 
in affirming the Board, went on to note that the action would 
impose additional burdens upon the Board with no possibility 
of any benefit flowing to the appellant.  The same principal 
applies in the present case, since neither the old nor the 
new regulations provide for an evaluation higher than the 
veteran's current 10 percent.  Accordingly, a remand for the 
RO to re-evaluate this disability under the new regulations 
is not warranted.


B. Low Back Strain

The veteran contends that the severity of his low back strain 
with traumatic arthritis warrants a 60 percent evaluation.  
He maintains that he will have to take pain medication and 
muscle relaxants for his back pain for the rest of his life, 
that he cannot drive for more than 30 minutes without 
stopping and stretching his back, or sit for more than 15 or 
30 minutes without getting up and moving around, that he can 
no longer perform athletic activities, and that such 
restrictions made it difficult to "get much work done" and 
are "kind of depressing."

The veteran's service medical records reported frequent 
treatment for low back pain, and his separation examination 
report noted that the veteran had recurrent low back pain.  A 
February 1997 VA orthopedic examination report noted that the 
veteran complained of periodic low back pain, with occasional 
radicular symptoms into the left buttock, but without bowel 
or bladder dysfunction.  Sensory examination revealed mild 
decreased sensitivity in the right L3 distribution and the 
left S1 distribution.  Tendon reflexes were 1+ and symmetric.  
Faber's sign, straight leg raise test, and Tripod test were 
negative, Babinski's test was downgoing, and there was no 
evidence of clonus.  The veteran's gait was normal and he was 
able to heel and toe walk.  There was no muscle spasm noted.  
Flexion was to 45 degrees, extension was "to neutral," 
lateral flexion and rotation were to 25 degrees, bilaterally.  
X-rays revealed degenerative changes throughout the lumbar 
spine, most severe at the L5-S1 level.  The examiner's 
impression was chronic low back pain with a history of L5-S1 
herniated nucleus pulposus without radicular symptoms. 

The veteran received a private medical evaluation in May 
1997.  The evaluation report noted that the veteran 
complained of "relatively constant" back pain that would, 
at times, radiate down both legs, the left worse than the 
right, and frequently descending as far as the ankles.  The 
veteran walked with an antalgic gait and with some shuffling.  
He was noted to have visible and palpable left paravertebral 
spasm with flattening of the lumbar curve and decreased range 
of lumbar motion.  Straight leg raise testing elicited mild 
pain "without indications of an acute nerve root 
irritation."  Reflexes were 1+ and symmetrical at the knee 
and ankle, motor strength was good, and there was relatively 
nonspecific decreased sensory acuity in the lower 
extremities.  

The examiner's impression was chronic disc herniation L5-S1 
with spasm and intermittent sciatica, and chronic 
degenerative lumbar disease.  The physician opined that, due 
to both his back and service-connected knee disabilities, the 
veteran was capable of only light to sedentary work, and that 
he should not "sit or drive other than short periods of time 
without stopping to rest and stretch."  The physician 
further opined that the veteran was not able to walk for more 
than 15 to 30 minutes without stopping to rest and stretch, 
and that "lifting and carrying limitations also will be in a 
light to sedentary type of work situation."  

A private medical assessment, dated in June 1997, noted that 
the veteran had herniated nucleus pulposi, and that his 
ability to lift was impaired, that he could not stand for 
more than 15 minutes without interruption, and could not sit 
for more than 4 hours and less than 1 hour without 
interruption, and that he could not climb, stoop, kneel, 
balance, crouch or crawl.  The veteran submitted a document, 
dated in June 1997, regarding a prescription for a muscle 
relaxant used to treat muscle spasms. 

At his September 1997 personal hearing, the veteran testified 
that he takes pain medication and muscle relaxants for his 
back pain, and that his physicians have told him that he will 
have to take them for the rest of his life.  He testified, 
further, that the evidence shows that he has degenerative 
disc disease, and that his physicians have told him that he 
should not drive for more than 30 minutes without stopping 
and stretching his back, and that he should not sit for more 
than 15 or 30 minutes without getting up and "moving around 
a little bit."  He said that such restrictions made it 
difficult to "get much work done."  

A letter from a private physician, dated in October 1997, 
noted that due to the veteran's knee and back injuries, he 
could not do any sustained lifting, bending or twisting, and 
could not work on a sustained basis for a full eight-hour 
workday.  
The veteran received a second personal hearing in June 1998.  
The veteran testified that because of his knee and back 
disabilities, he is unable to drive for more than about 45 
minutes.  He quoted from his private physician's October 1997 
letter listing his physical limitations, mentioned above.  He 
stated further that he is sometimes woken up at night by 
muscle spasms, and that, due to his back and knee 
disabilities, he can no longer perform athletic activities 
and that "its kind of depressing."  The veteran's wife 
testified that the veteran could not sweep the walkway in 
front of the house, clean the house, or stand for more than a 
few minutes, because of the pain in his back and knees.  She 
said that his inability to work outside the home or help 
around the house was making him depressed.  She stated 
further that they did not go out much because the veteran was 
in so much pain and that he would wake her up at night from 
rolling around in bed due to his back pain.

The veteran received another VA examination in July 1998.  
His complaints consisted of pain in the lower back.  Patellar 
reflexes were 2+ bilaterally, and Achilles reflexes were 1+ 
bilaterally.  Motor strength in the lower extremities were 
5/5 in all motor groups tested.  There was "some" 
paresthesias in the L5 distribution of the left lower 
extremity.  Straight leg raise testing was positive on the 
left leg to 70 degrees.  Paraspinal muscle spasm was noted in 
the lower spine.  Flexion of the lumbar spine was to 30 
degrees, extension was to 20 degrees, and lateral bending was 
to 30 degrees bilaterally.  The examiner's impression was 
chronic low back pain with paraspinal muscle spasm.  The 
examiner stated that there was "a question of some L5 
paresthesias in [the veteran's] left lower extremity, however 
straight leg raise does not cause pain that shoots down his 
entire leg."  X-rays of the spine indicated moderate disc 
space narrowing and degenerative change a L5-S1, with minimal 
disc space narrowing at L4-L5, and mild degenerative change 
at multiple levels.  

The veteran underwent a general VA examination in October 
1998.  The examiner noted that the veteran had been diagnosed 
with Rocky Mountain Spotted Fever in August 1996, and that 
his back pain had become worse since then.  The veteran 
complained of chronic low back pain.  The examiner's 
impression was diffuse arthralgias involving the low back.  

The veteran's low back strain with traumatic arthritis has 
been evaluated under 38 C.F.R. § 4.71a, DC 5010-5295.  Under 
DC 5010, traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated as degenerative arthritis.  
Under DC 5003, degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Under DC 5292, a 40 percent evaluation 
is the highest contemplated evaluation and is warranted for 
severe limitation of motion of the lumbar spine.  As the 
veteran is already receiving the highest contemplated 
evaluation for limitation of motion of the lumbar spine, an 
increased evaluation is not warranted under this diagnostic 
code.  

Under DC 5295, a 40 percent evaluation is the highest 
contemplated evaluation for lumbosacral strain and is 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  As the 
veteran is already receiving the highest contemplated 
evaluation for lumbosacral strain, an increased evaluation is 
not warranted under this diagnostic code.

Also for consideration is DC 5293.  Under this diagnostic 
code, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation is 
warranted for severe symptoms, manifested by recurring 
attacks with intermittent relief.  

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence indicates that 
low back strain with traumatic arthritis is manifested by no 
more than severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  The Board notes that none 
of the medical evaluations, both VA and private, have 
described the veteran's back disability as pronounced.  While 
the veteran has muscle spasm, the May 1997 private medical 
evaluation report indicated that sciatica was intermittent, 
rather than persistent, and that straight leg raise testing 
elicited mild pain without indications of an acute nerve root 
irritation.  The most recent VA examination report indicated 
that there was some paresthesias in the left leg, but this 
was not described as pronounced or even severe.  The report 
further stated that straight leg raise testing did not cause 
pain to shoot down the veteran's leg.  A February 1997 
physician who examined the veteran noted a history of a 
herniated nucleus pulposus without radicular symptoms.  The 
disability picture that has been presented is clearly not 
consistent with pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In view of these findings, the preponderance of the evidence 
is against an evaluation in excess of 40 percent under DC 
5293.  

C.  Chondromalacia Patella, Bilateral

The veteran contends that the severity of his knee disorders 
justify 30 percent evaluations for each knee.  He maintains 
that he sometimes develops sharp pain in either or both knees 
while sitting, and that the pain in the knees was sporadic.  

The veteran's service separation examination report noted no 
abnormality of the lower extremities.  The veteran reported a 
history of knee pain.  The report from a VA examination 
conducted in February 1997 while the veteran was still in 
service noted that the veteran complained of bilateral knee 
pain, which he attributed to many years of physical activity.  
Range of motion of both legs was from 0 to 125 degrees 
bilaterally.  There was no effusion present, no instability 
to varus/valgus stress testing, no joint line tenderness, and 
McMurray's, Lachman's and anterior drawer testing were all 
negative.  There was "significant" patellofemoral 
crepitation in both knees, with positive patellar grind test 
bilaterally.  X-rays revealed "degenerative changes . . . 
[in] the right knee, slightly greater than on the left."  
The examiner's diagnosis was degenerative joint disease of 
both knees with moderate patellofemoral syndrome. 

The veteran received a private medical evaluation in May 
1997.  The evaluation report noted that the veteran 
complained of constant pain in both knees, exacerbated by 
going up and down stairs, prolonged sitting and driving, and 
getting up from and sitting down in a chair.  He was observed 
to walk with an antalgic gait and with some shuffling.  
Examination of the knees indicated bilateral patellofemoral 
chondromalacia with pain on compression of the patella.  
There was mild to moderate crepitus, patellofemoral alignment 
was good, and he had mild varus deformity in the standing 
position with some tenderness along the medial joint line.  
The veteran's ligaments were stable and McMurray's test was 
normal, although this did cause some discomfort along the 
medial joint line.  The report noted that X-rays of the 
veteran's knees showed "mild degenerative bone of the medial 
joint line with early osteophyte formation."  

The impression was bilateral patellofemoral chondromalacia 
and degenerative joint disease, both knees.  The physician 
opined that, due to both his service-connected back and knee 
disabilities, the veteran was capable of only light to 
sedentary work, and that he should not "sit or drive other 
than short periods of time without stopping to rest and 
stretch."  The physician further opined that the veteran was 
not able to walk for more than 15 to 30 minutes without 
stopping to rest and stretch, and that "lifting and carrying 
limitations also will be in a light to sedentary type of work 
situation."

At his September 1997 personal hearing, the veteran testified 
that his left knee gives him more problems than his right.  
He said that he sometimes develops sharp pain in either or 
both knees while sitting, and that the pain in the knees was 
sporadic.  

A letter from a private physician, dated in October 1997, 
noted that due to the veteran's knee and back injuries, he 
could not do any sustained lifting, bending or twisting, and 
could not work on a sustained basis for a full eight-hour 
workday.  
The veteran received a second personal hearing in June 1998.  
As noted above in the discussion regarding the issue of the 
appropriate evaluation for low back strain, the veteran 
testified that because of his knee and back disabilities, he 
is unable to drive for more than about 45 minutes.  He quoted 
from his private physician's October 1997 letter listing his 
physical limitations.  He stated further that due to his back 
and knee disabilities, he can no longer perform athletic 
activities and that "its kind of depressing."  The 
veteran's wife testified that the veteran could not sweep the 
walkway in front of the house, clean the house, or stand for 
more than a few minutes, because of the pain in his back and 
knees.  She said that his inability to work outside the home 
or help around the house was making him depressed.  She 
stated further that they did not go out much because the 
veteran was in so much pain.

The veteran received another VA examination in July 1998.  
The examination report noted that patellar reflexes were 2+ 
bilaterally, and Achilles reflexes were 1+ bilaterally.  
Motor strength in the lower extremities were 5/5 in all motor 
groups tested.  There was "some" paresthesias in the L5 
distribution of the left lower extremity.  In the left knee, 
there was mild tenderness to palpation of the joint line, and 
palpation of an osteophyte at the lateral joint line.  There 
was no tenderness with motion of the patella.  There was no 
joint line tenderness in the right knee.  Both knees were 
stable to varus/valgus and anterior/posterior stress, and 
range of motion was from 0 degrees of extension to 120 of 
flexion in both legs, with mild crepitus on motion in the 
left knee. 

X-rays of the knees showed mild joint space narrowing in the 
medial compartment bilaterally, slightly greater on the right 
than on the left.  There were mild degenerative changes 
within the medial compartment of the right knee and the 
patellofemoral compartment of the left knee.  The diagnosis 
was early degenerative joint disease of the knees 
bilaterally.  The examiner concluded that "it does not 
appear that patellar pain is a significant cause of his 
pain."  

The veteran underwent a general VA examination in October 
1998.  The examiner noted that the veteran had been diagnosed 
with Rocky Mountain Spotted Fever in August 1996, and that 
his bilateral knee pain had become worse since then.  The 
veteran complained of chronic knee pain, with swelling of the 
knees.  He stated that pain in the knees had become so severe 
that he had had to sell his townhouse because he was unable 
to climb up and down the stairs.  The examiner's impression 
was diffuse arthralgias involving both knees.

The veteran's chondromalacia patella of both the right and 
left knees is rated under 38 C.F.R. § 4.71a, DC 5257.  Under 
this code, a 30 percent evaluation is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  A 20 percent evaluation is warranted 
for moderate recurrent subluxation or lateral instability, 
and a 10 percent evaluation is warranted when there is slight 
recurrent subluxation or lateral instability.  

Following a careful review of all the evidence in this case, 
the Board finds that the evidence indicates that 
chondromalacia patella of both the right and left knees is 
manifested by slight impairment of the knees.  While the VA 
examination report from February 1997 recorded that there was 
no instability to varus/valgus stress in either knee, and the 
July 1998 VA examination report indicated that both knees 
were stable to varus/valgus and anterior/posterior stress, 
the May 1997 private medical evaluation noted that the 
veteran had a mild varus deformity in the standing position 
with some tenderness along the medial joint line, mild to 
moderate crepitus, and that he walked with an antalgic gait 
and with some shuffling.  In view of these findings, the 
Board finds that a rating in excess of 10 percent is not 
warranted for either knee under DC 5257.  As the benefit of 
the doubt doctrine is not applicable, the claim for a rating 
in excess of 10 percent for either knee under Code 5257 must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  This does not end the Board's inquiry 
as the veteran's service-connected bilateral knee disability 
also includes arthritis.  

Under DC 5010, traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated as degenerative arthritis.  
Under DC 5003, degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

In present case, the evidence include X-ray findings of 
bilateral knee arthritis, and the clinical evidence shows 
limitation of motion of the veteran's knees that is  
noncompensable under the appropriate diagnostic codes.  Under 
DC 5260, a noncompensable percent evaluation is warranted for 
flexion of the leg limited to 60 degrees, and a 10 percent 
evaluation is warranted for flexion limited to 45 degrees.  
As the VA examinations show that both knees can flex to 
between 120 and 125 degrees, the limitation of flexion shown 
is noncompensable under DC 5260.  Under DC 5261, a 
noncompensable evaluation is warranted for limitation of 
extension of the leg to 5 degrees, and a 10 percent 
evaluation is warranted for limitation of extension of the 
leg to 10 degrees.  As the VA examinations show that both 
knees can extend to 0 degrees, the limitation of extension 
shown is noncompensable under DC 5261.  

While the limitation of flexion and extension shown for both 
knees is noncompensable under the appropriate diagnostic 
codes, flexion limited to 120 or 125 degrees nevertheless 
constitutes limitation of flexion, however minimal.  The 
Board notes that in a precedent opinion, dated July 1, 1997, 
the General Counsel of the VA concluded that in some cases 
where a veteran has a knee disorder involving arthritis, 
separate ratings may be assigned under Diagnostic Code 5257 
and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997). This opinion made clear that a separate rating 
must be based upon an additional disability, and that when a 
knee disability is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  However, in a more 
recent opinion of August 14, 1998, the VA General Counsel 
clarified that although some limitation in range of motion of 
the leg must be present for a separate rating, it need not be 
compensable under Diagnostic Codes 5260 and 5261. See 
VAOPGCPREC 9-98 (August 14, 1998).  Therefore, under the 
cited legal authority, a separate 10 percent rating for 
arthritis of each knee is warranted. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1999), and DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995), 
in determining whether pain, flare-ups of pain, weakness, or 
incoordination results in any additional functional 
limitation. However, there is no medical evidence of disuse 
atrophy or other objective indications to show that arthritis 
of either knee is manifested by additional limitation of 
function to a degree that would support a rating in excess of 
10 percent under the rating schedule.

The Board also notes that, as the evidence supports the grant 
of the separate 10 percent ratings for arthritis of each knee 
from the effective date of the assignment of the original 
rating for the knees (April 1, 1997), the additional 10 
percent ratings are granted for the entire period.  That is, 
a staged rating under Fenderson v. West, 12 Vet. App. 119 
(1999), for either knee, is not appropriate.

D.  Conclusion

In conclusion, the Board finds that the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is not well grounded and must be denied.  The Board finds 
further that an evaluation in excess of 10 percent is not 
warranted for tinnitus, and that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
low back strain with arthritis.  In addition, the Board finds 
that ratings in excess of 10 percent are not warranted for 
chondromalacia patella of either knee, but separate 10 
percent ratings are warranted for arthritis with 
noncompensable limitation of motion for each knee. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 40 percent for low back strain 
with traumatic arthritis and disc disease, is denied.

A rating in excess of 10 percent for chondromalacia patella, 
right knee, is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

A rating in excess of 10 percent for chondromalacia patella, 
left knee, is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.


REMAND

As to the claim of a rating in excess of 10 percent for 
hypertension, the Board notes that by regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating disabilities of the 
cardiovascular system, codified at 38 C.F.R. § 4.104 (1999).  
The March 1997 rating decision was based on the regulations 
extant at the time.  As noted above, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas, 1 Vet. App. 312-13.  To 
date, the veteran has not had the opportunity to be evaluated 
under the criteria set forth in the recently finalized 
regulatory changes, and the RO has not had the opportunity of 
initially adjudicating the appropriate evaluation for 
hypertension under these new regulations.
In connection with a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
the veteran submitted private treatment records from Mary 
Black Memorial Hospital dated in August 1996.  In addition, a 
general VA examination was conducted in October 1998.  
Preliminary review of these records indicate that they also 
contain evidence potentially relevant to the veteran's claim 
for an evaluation in excess of 10 percent for hypertension.  
While the RO addressed this evidence in the context of the 
veteran's TDIU claim, to date, the RO has not addressed this 
evidence in the context of the veteran's hypertension claim.  
Therefore, additional development is required. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The veteran should be afforded VA 
cardiology examination to determine the 
severity of his service-connected 
hypertension.  In addition to blood 
pressure recordings, the examiner should 
note any hypertensive sequelae.  Any 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The claims file must be 
made available to and reviewed by the 
examiner. 

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.  
After completion of the above, the RO 
should readjudicate the issue of the 
proper initial rating for hypertension on 
the basis of all the evidence of record, 
to include private treatment records from 
Mary Black Memorial Hospital dated in 
August 1996, and in accordance with the 
regulatory changes in 38 C.F.R. § 4.104 
(1999) and Karnas, 1 Vet. App. at 312-13. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, which reflects consideration of the 
private treatment records from Mary Black Memorial Hospital 
dated in August 1996, and the regulatory changes in 38 C.F.R. 
§ 4.104 (1999),  and be afforded the applicable opportunity 
to respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

